DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, “worm gear”, must be shown or the feature(s) canceled from the claim(s). It is unclear if the worm gear is shown within the drawings, as the specification states the worm gear is number 9, but no number 9 is labeled within any of the drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification
The disclosure is objected to because of the following informalities: 
The sensor mentioned is not given a part number for the drawings provided. The sensor should be labeled in order for the examiner to see how the sensor is integrated within the actuator.
Appropriate correction is required.

The disclosure is objected to because of the following informalities: 
Part number 10 is labeled in the drawings but is not defined within the specification. It is unclear what part number 10 is as it is not mentioned within the specification details. 
Appropriate correction is required.

The disclosure is objected to because of the following informalities: 
Page 9, line 15 states that Fig. 2 shows 4 in moved out position, part number 4 in the moved out position is shown in Fig. 3 not in Fig. 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 states, “the sensor is operable by the sliding member.” This lacks the written description requirement because the specification discloses that “In an alternative embodiment, the sensor can be operated by means of the sliding member” on page 6 line 3, but does not describe further how the sliding member would operate the sensor in this context. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 4 recites the limitation “the sliding member is movably accommodated in the actuator”. It is unclear what constitutes as being “movably accommodated” in this instance. 

Claim 5 recites the limitation “the sensor is operable by the sliding member”. It is unclear how the slide would operate the sensor in this instance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 11, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuge (DE10114938 hereinafter Yuge) in view of Partsch (US20190112858 hereinafter Partsch).

With regard to claim 1, Yuge teaches: 
An opening apparatus for a motor vehicle door, the opening apparatus comprising:
an electric drive (10);
An actuator (8) configured to be adjusted by the electric drive (10) and the motor vehicle door (3) being configured to be opened by the actuator (8), and at least one sensor (11d) for detecting actuating movement (“The rotary encoder 11d detects in this way the number of revolutions of the output gear 13a, which is used to control the actuator”, page 6)

Partsch is silent to:


However Partsch teaches:
A sensor configuration wherein “continuously monitor the door-open angle, paragraph [0043]” controlled by a actuator (404).

It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Yuge, having the sensor configuration of Partsch, such that the at least one sensor be configured to provide continuous detection, as such modification would allow for the sensor to provide continuous detection and never fail to sense any movement of the actuator. This would allow for the system to run smoother and more efficiently as the sensor will detect disruptions or problems in real time. 

	With regard to claim 2, Yuge further teaches:
the sensor (11d) is integrated in the actuator (8).

	With regard to claim 3, Yuge further teaches: 
the actuator is constructed in at least two parts and has a drive region (11a) and a sliding member (19).


the sliding member (19) is movably accommodated in the actuator (8).


With regard to claim 5, Yuge further teaches: 
the sensor (11d) is operable by the sliding member (slider is operable by the sensor due to that when the rear door 3 moves the sliding member slides, “The rotary encoder 11d detects the movement of the rear door 3”, page 8).

With regard to claim 6, Yuge further teaches:
the actuator (8) is configured as a rack (14) at least in the drive region.

With regard to claim 7, Yuge further teaches: 
the actuator (8) is driven by a gearing (11b, 11e, 13)

With regard to claim 8, Yuge further teaches: 
the opening apparatus (8) is arranged in a body (1) of the motor vehicle

With regard to claim 9, Yuge further teaches: 
the actuator (8) is adjusted out (open position in figure 4) of the body (1) of the motor vehicle


the actuator (8) is made of plastics material (“outer, plastic slider” 18 and “inner, plastic slider” 19, page 14) at least in some regions.

With regard to claim 11, Yuge further teaches: 
the gearing is configured a three-stage gearing (11b, 11e, 13) 

With regard to claim 16, Yuge further teaches: 
the sliding member (19) is linearly displaceable (“longitudinally slidably”, page 6).

With regard to claim 17, Yuge furher teaches: 
the sliding member (19) is linearly displaceable (“longitudinally slidably”, page 6) along a central axis of the actuator (8).

With regard to claim 20, Yuge further teaches: 
the actuator (8) is flush with the body (1) of the motor vehicle.

Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yuge, in view of Partsch, in further view of Schumacher (US 20090007707 hereinafter Schumacher).

With regard to claim 18, Yuge teaches: 


Yuge is silent to the sliding member being provided with a stop.

However Schumacher teaches: 
a slider (10) that has a bridge where the “bridge of the each slider acts as a stop for the inner leg of the slider”, page 8

	It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Yuge, having the bridge, as taught by Schumacher, such that the slider have a bridge that acts as a stop, as such modification would allow for the slider to come into the complete open position smoother and with less damage to the slider overtime after repeated use.


With regard to claim 19, Yuge further teaches: 
the recess (15a) includes the sensor (11d) that is engageable by the sliding member (19).

Claim 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yuge, in view of Partsch, in further view of Kato (JP2000356069 hereinafter Kato).

That it’s first gear stage is a worm arranged on an output shaft of the electric drive and a worm gear that is engageable with the worm

However, Kato teaches:
“in the motor, a gear fixed to the motor shaft is gear-coupled to the worm gear shaft, page 12” and a worm gear (11) that is engageable with the worm (9)

	It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Yuge, having the worm gear of Kato, such that the first gearing stage be comprised of a worm, as such modification would allow the first gearing stage to better manage rotational speed and increase the torque, thus allowing the speed of the door to open slower and smoother. 

With regard to claim 13, Yuge further teaches: 
the gearing includes a second gearing stage including a pinion (13) that is connected to the worm gear (worm 9 when provided with Kato) in a rotatably fixed manner by a first spindle (10), the pinion (13) being meshingly engageable with a gearwheel (worm wheel 11 when provided with Kato).

Claim 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yuge, in view of Partsch, in view Kato, in further view of Apprich (DE19642064 hereinafter Apprich).

With regard to claim 14, Yuge teaches a third gearing stage but is not a second pinion arranged on a second spindle (18) that engages with the teeth of the actuator.

However Apprich teaches two pinions (4, 15) wherein the second pinion (15) engages with a tooth rack (16) on a spindle (18)

	It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Yuge, to include a second pinion and second spindle, as taught by Apprich, such that the third gearing stage be comprised of a second pinion and second spindle, as such a modification would be substituting one known element (the generic gearing (11b) of Yuge) with another known element (the second pinion and second spindle of Apprich) and would yield predictable results to one of ordinary skill in the art (see MPEP 2143 B). This modification is further advantageous in that the three stage gearing will be reusing parts from the second stage gearing allowing for a more simplistic three gear design. 


the teeth (14a) form an axially extending rack (14) on the actuator (8).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/DANIEL ALVAREZ/Examiner, Art Unit 3637           

/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637